               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TLLAHASSEE DIVISION


MICHAEL BROWN,

       Petitioner,

v.                                             Case No. 4:17cv509-MW/MJF

MARK S. INCH,

      Respondent.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 42. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “The petition for writ of habeas corpus, ECF No.

1, challenging the judgment of conviction and sentence in State of Florida v. Michael R.

Brown, Leon County Circuit Court Case No. 2011-CF-2407, is DENIED. A Certificate of

Appealability is DENIED.” The Clerk shall also close the file.

      SO ORDERED on January 16, 2020.


                                         s/ MARK E. WALKER
                                         Chief United States District Judge
